                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                       _____________________

                                         No 16-CV-2385 (JFB)
                                       _____________________

                                       TAMARI A. GARDNER,

                                                             Plaintiff,

                                                  VERSUS


                                  CAROLYN W. COLVIN,
                         ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant.


                                             ___________

                                  MEMORANDUM AND ORDER
                                       August 8, 2019
                                       ____________

JOSEPH F. BIANCO, Circuit Judge (sitting              therefore, that plaintiff was not disabled. The
by designation):                                      Appeals Council denied plaintiff’s request
                                                      for review, making the ALJ’s decision the
    Plaintiff Tamari A. Gardner commenced             final decision of the Commissioner.
this action pursuant to 42 U.S.C. § 405(g) of
the Social Security Act on May 19, 2016,                  Plaintiff now moves for judgment on the
challenging the final decision of the Acting          pleadings pursuant to Federal Rule of Civil
Commissioner of Social Security (the                  Procedure 12(c). The Commissioner opposes
“Commissioner”)        denying      plaintiff’s       the motion and cross-moves for judgment on
application for Social Security disability            the pleadings. For the reasons set forth
benefits on March 22, 2016.                An         below, the Court denies plaintiff’s motion for
Administrative     Law      Judge     (“ALJ”)         judgment on the pleadings, denies the
determined that plaintiff had the residual            Commissioner’s cross-motion for judgment
functional capacity to perform a full range of        on the pleadings, and remands the case to the
work at all exertional levels, with certain           ALJ for further proceedings consistent with
non-exertional limitations. The ALJ found             this Memorandum and Order.
that there were a significant number of jobs
in the national economy that plaintiff could
perform despite these limitations, and,
          I. FACTUAL BACKGROUND                              Plaintiff’s IEP report further provided
                                                         that plaintiff had “social and emotional needs
    The following summary of the relevant                that should be addressed through special
facts is based upon the Administrative                   education,” including that plaintiff had
Record (“AR”) developed by the ALJ. (ECF                 difficulty undertaking new or challenging
No. 5.) A more exhaustive recitation is                  tasks; lacked confidence in social
contained in the parties’ submissions to the             relationships; and needed to develop
Court and is not repeated herein.                        problem-solving skills. (Id. at 367.) In
A. Personal and Education History                        addition, the IEP reported that plaintiff “has
                                                         difficulty in her ability to engage in
    Plaintiff was born on May 24, 1993. (AR              appropriate social behaviors, along with
53.) Up until the date plaintiff turned 18, she          difficulty in reading decoding, reading
received child’s disability benefits under               comprehension, [and] math calculation,
Title XVI. (Id. at 90.)                                  which interferes with participation in age
    Plaintiff attended Sewanhaka Central                 appropriate activities.” (Id. at 368.)
School District, where she completed the                     Plaintiff’s 2008-2009 Annual Student
tenth grade. (Id. at 53-54, 255.) While in               Profile reported that, with respect to
school, plaintiff attended special education             “Vocational / Transition Planning,” plaintiff
classes. (Id. at 54.) More specifically,                 “has difficulty sustaining working on job
plaintiff participated in the Nassau BOCES               tasks for the required amount of time,” and
Center for Community Adjustment (“CCA”)                  that she “needs to increase the performance
program, which is an ungraded program. (Id.              related skills in job/work settings (e.g.,
255.) Plaintiff was placed in this program               adaptability,            behavior/interactions,
because she “requires special instruction in             productivity, independent functioning).” (Id.
an environment with a smaller student-to-                at 380.) The annual profile further reported
teacher ratio and minimal distractions in                that, in the category of social development,
order to progress in achieving the learning              plaintiff “generally demonstrates appropriate
standards.” (Id. 366.) Plaintiff’s class had a           interactions with select authority figures” and
ratio of “6-1+1.” (Id. 365.)                             “is aware of her personal feelings,” but that
    Sewanhaka Central High School District               plaintiff “needs to express her thoughts and
prepared Individualized Education Program                feelings more appropriately”; “becomes
(“IEP”) reports for plaintiff while she was in           anxious/stressed in social situations”; and
attendance. (Id. 257.)                                   “has difficulty expressing anger in an
                                                         appropriate manner.” (Id. at 381.)
    Plaintiff’s IEP report states that plaintiff’s
cognitive levels/abilities were “below                       On April 22, 2010, Sewanhaka Central
age/grade expectations” (id.), and that her              High School District conducted a
social development levels/abilities were                 Psychological Re-Evaluation of plaintiff.
“significant[ly] delay[ed]” with respect to              (Id. at 508-10.) The evaluation noted that,
“peers and authority figures” (id. at 258).              when plaintiff entered the CCA program in
Plaintiff was exempt from learning a                     September 2008, she “initially demonstrated
language other than English because her                  difficulties engaging in positive peer
“disability adversely affects the ability to             interactions”;    “was      often      angry,
learn a language.” (Id. at 368.)                         argumentative and threatening”; and “used
                                                         inappropriate language and would threaten
                                                         classmates with physical retaliation.” (Id. at

                                                     2
509.) The evaluation further noted that                had been diagnosed as learning disabled and
plaintiff was participating “in a community            emotionally disturbed since childhood; and
work-site at Shop-Rite.” (Id.)                         attended a BOCES program until eleventh
                                                       grade, when she dropped out after having her
    The Psychological Re-Evaluation also               child. (Id. at 443.) Dr. Robotti also evaluated
reported the following WAIS-IV test scores             plaintiff’s history of sexual and/or physical
for plaintiff: 72 for verbal comprehension;            abuse or neglect, and reported that plaintiff
67 for perceptual reasoning; 80 for working            was raped by her ex-boyfriend in 2007 and
memory; 76 for processing speed; 67 for                was physically abused by her child’s father
general ability; and a full scale IQ of 68. (Id.       while plaintiff was pregnant. (Id.) Dr.
at 508.) Plaintiff’s full scale IQ score was 74        Robotti further reported that plaintiff denied
in 2007. (Id.)                                         having any legal problems. (Id.)
B. Relevant Medical History                                 In connection with plaintiff’s mental
    In 2010, plaintiff received treatment for          status examination, Dr. Robotti reported
postpartum depression and bipolar disorder             plaintiff’s behavior as appropriate (id. at
through the Federation Employment &                    444); awareness/attention as alert (id.);
Guidance Service (“FEGS”). (Id. at 288.)               attitude as cooperative (id.); emotional affect
Plaintiff returned to FEGS for treatment in            as constricted and labile (id. at 446); mood as
February 2012, where she had weekly                    anxious and irritable (id.); congruence of
psychotherapy sessions and monthly sessions            mood with situation and content as
with a psychiatrist for medication                     appropriate (id.); judgment as appropriate for
management purposes, detailed below.                   age (id.); insight into her illness as
                                                       appropriate for age (id.); impulse control as
   1. Dr. Flavia Robotti                               appropriate for age (id.); and noted that
     On March 26, 2012, plaintiff was                  plaintiff experienced feelings of helplessness
evaluated by FEGS psychiatrist Flavia                  and hopelessness and suffered from sleep
Robotti, M.D. (“Dr. Robotti”), who                     disturbances (id. at 444). Dr. Robotti also
performed a Psychiatric Evaluation. (Id. at            reported plaintiff’s speech as slow; thought
441-49.) Dr. Robotti reported that plaintiff           processes as “poverty of content”; and noted
began feeling depressed at age twelve, when            that plaintiff suffered from paranoid thinking
her father left her family; plaintiff was also         (specifically with respect to her family
depressed post-partum in 2010; plaintiff’s             turning against her). (Id. at 445.) Plaintiff
mother had brought plaintiff to FEGS in 2010           denied suicidal ideations, but Dr. Robotti
for psychotherapy treatment, but would not             reported that plaintiff had high financial and
consent to medicating plaintiff; plaintiff             social stressors. (Id.)
dropped out of FEGS one month later, after                 Dr. Robotti reported plaintiff’s cognitive
getting into a fight with her mother and               functioning as “good” with respect to
moving out of her mother’s house; and                  orientation to time, place, and person;
plaintiff “has continued to be depressed,              immediate retention and recall; and recent
irritable, with bouts of uncontrollable anger          memory (in the past 24 hours). (Id. at 446.)
where she becomes verbally abusive.” (Id. at           Dr. Robotti reported plaintiff’s cognitive
441.)                                                  functioning as “fair” with respect to remote
    With respect to plaintiff’s developmental          memory; abstract versus concrete thought;
history, Dr. Robotti reported that plaintiff
was “slow in all developmental milestones”;

                                                   3
and cognitive ability. 1 (Id.) Dr. Robotti                  reported that plaintiff did not have a
reported plaintiff’s personality characteristics            depressed mood, was not manic, had normal
as argumentative and impulsive. (Id. at 447.)               thought processes, and had realistic thought
                                                            content (i.e., plaintiff had realistic concerns
   At the end of the evaluation, Dr. Robotti                about the future and wanted her own
reported that plaintiff “has always suffered                apartment). (Id.) Plaintiff had no psychosis,
from depression”; has a learning disability;                suicidality, or homicidiality, and Dr. Robotti
and suffers from outbursts of anger “where                  reported plaintiff’s recent and remote
she verbally abuses others[, but] denies                    memory, concentration/attention span, fund
physical violence.” (Id.) Dr. Robotti,                      of knowledge, and impulse control as
however, noted that plaintiff does not have                 “appropriate.” (Id.) Dr. Robotti reported
aggressive impulses towards her daughter                    plaintiff’s insight as fair and her judgment as
and that she has neither been treated with                  both appropriate and impaired. (Id.) Dr.
medication nor been hospitalized in the past.               Robotti further reported that plaintiff had no
    Dr. Robotti diagnosed plaintiff with                    signs of issues with her sleep, appetite, or
dysthymic disorder and assessed plaintiff’s                 energy. (Id.)
global assessment of function (“GAF”) at a                      Dr. Robotti diagnosed plaintiff with a
score of 45.    (Id. at 448.) Dr. Robotti                   mood disorder, and assessed her GAF at 50.
recommended that plaintiff be prescribed                    (Id. at 476.) Dr. Robotti recommended that
medication to alleviate depression and                      plaintiff continue psychotherapy, stabilize
improve impulse control. (Id. at 449.)                      her mood, alleviate depression, and correct
    Dr. Robotti evaluated plaintiff again on                her “bio signs.” (Id.)
September 26, 2013. Dr. Robotti reported                        On June 25, 2014, Dr. Robotti completed
that plaintiff stopped all psychotropic                     a Medical Report for Determination of
medications ten months prior because she                    Disability/Employability for plaintiff. (Id.
was pregnant, but noted that plaintiff had                  506-507.) In the report, Dr. Robotti reported
continued psychotherapy sessions. (Id. at                   that plaintiff suffers from a mood disorder
476.) Dr. Robotti further reported that                     and that plaintiff’s records indicate a history
plaintiff was suffering from dysthymic                      of a learning disability. (Id. at 506.) In
disorder, and that plaintiff’s mood swings                  response to a question asking what prevents
had become more prominent since her                         the patient from working, Dr. Robotti stated,
pregnancy. (Id.) Dr. Robotti noted that                     “pending – learning disability.” (Id.) In
plaintiff experienced decreased sleep;                      connection with plaintiff’s history of
increased appetite; low energy; and anxiety,                disability, Dr. Robotti reported that plaintiff
and that plaintiff wanted to resume her                     would provide         documentation of her
medication. (Id.)                                           learning disability. (Id. at 507.)
    Dr. Robotti conducted a mental status                      2. Daniel DeRienzis (LMSW)
examination of plaintiff, reporting plaintiff’s
speech as normal; attitude as cooperative;                     On February 28, 2012, plaintiff was
behavior as appropriate; psychomotor                        evaluated by Daniel DeRienzis, LMSW
activity as appropriate; and affect as broad                (“Mr. DeRienzis”). (Id. at 428-39.) Mr.
ranged. (Id. 477.) Dr. Robotti further                      DeRienzis, a FEGS social worker, completed

1
 Dr. Robotti identified plaintiff’s fund of knowledge
and concentration/attention span as both “good” and
“fair.” (AR 446.)

                                                        4
an   initial   Adult     Assessment       and             Plaintiff continued to see Mr. DeRienzis
Psychological evaluation of plaintiff. (Id.)          approximately every week thereafter.
                                                      Plaintiff canceled or did not show up to
    Mr. DeRienzis reported the following:             several appointments. (See, e.g., id. at 516.)
plaintiff’s speech was “underproductive”              Plaintiff also requested extra sessions at
with a somewhat “constricted affect” (id. at          times. (Id.)
438); plaintiff’s “body language and tone of
voice suggest[ed] depression” (id. at 428);               On November 12, 2012, Mr. DeRienzis
plaintiff had a history of anger problems, and        reported that he attempted to provide plaintiff
“is easily provoked and has trouble                   with “insight-oriented therapy” to improve
controlling herself         and    deescalating       plaintiff’s ability to handle her feelings of
situations” (id. at 431); plaintiff had               anger and to respond to such feelings
previously intentionally or accidentally              effectively. (Id. at 545.) On April 24, 2013,
damaged property, including punching walls            Mr. DeRienzis reported that plaintiff was
and breaking phones in fits of rage (id. at           unable to “break the pattern she has of either
432); at age thirteen, plaintiff was forced to        isolating or becoming aggressive.” (Id. at
regularly have sexual intercourse with a              561.)
fourteen-year-old classmate for two months
(id.); plaintiff experienced developmental               3. Dr. Syedqambar Naqvi
“problems/delays” during adolescence due to                On August 26, 2013, plaintiff was
repeated sexual assaults (id. at 434); and            evaluated by Syedqambar Naqvi, M.D. (“Dr.
plaintiff was at high risk for damaging               Naqvi”) at FEGS. (Id. at 483-91.) Dr. Naqvi
property, acute psychosocial stressors, and           reported that plaintiff had been in therapy
complying with her medication (id. at 437).           since she was sixteen years old, but that
    With respect to plaintiff’s daily and             plaintiff’s mother would not permit her to be
family life, Mr. DeRienzis reported that,             treated with medications at that time. (Id. at
during the day, plaintiff watches television          483.) Dr. Naqvi further reported that plaintiff
and sleeps (id. at 432); plaintiff has limited        first reported suffering from depression when
hobbies,     leisure     activities,     social       she was twelve, and that plaintiff was
involvement, and community involvement                severely depressed after having her first
(id. at 433); and plaintiff has a “fair”              child, but that she responded positively to
relationship with her family members, other           medication. (Id.) Plaintiff’s depression
than with her father, “who, due to problems           worsened when she became pregnant with
with drugs, has grown distant from [plaintiff]        her second child, and plaintiff reported
and caused [plaintiff] to lose respect and/or         suffering from anger issues and relationship
compassion for him” (id. at 435).                     problems with her mother. (Id.)

    The “Clinical Formulation” portion of the              In connection with the mental status
evaluation stated that plaintiff presented with       examination of plaintiff, Dr. Naqvi reported
symptoms of depression and problems with              plaintiff’s awareness/attention as lethargic
anger management, and concluded that                  (id. at 486); behavior as restless, fidgety, and
plaintiff would benefit from individual               clumsy (id.); attitude toward Dr. Naqvi as
counseling, anger management, and                     evasive and anxious (id.); speech as slow (id.
psychiatric     evaluation      for    possible       at 487); emotional affect as normal (id. at
medication. (Id. at 438.)                             488); mood as depressed and anxious (id.);
                                                      congruence of mood with situation and
                                                      content as appropriate (id.); judgment as

                                                  5
appropriate for age (id. at 488); insight into             Ms. Knapper conducted Psychiatric
illness as appropriate for age (id.); impulse          Assessments of plaintiff, on March 5, 2014
control as appropriate for age (id.); and noted        and July 30, 2014, for the Nassau County
that plaintiff suffered from feelings of               Department of Social Services. (Id. at 505,
helplessness,        hopelessness,          and        503.) In the March 5, 2014 assessment, Ms.
worthlessness (id. at 486). Dr. Naqvi further          Knapper reported that plaintiff was
reported plaintiff’s thought processes as              prescribed Lexapro, Seroquel, Wellbutrin,
appropriate, with no disorders present,                and Klonopin, but that plaintiff was not
although Dr. Navi noted that plaintiff                 “completely        compliant”     with      her
suffered from hallucinations. (Id. at 487.)            medications. (Id. at 504.) Ms. Knapper also
                                                       reported that, on occasion, plaintiff
    Dr. Naqvi reported plaintiff’s cognitive           experienced decompensation and behavioral
functioning as “poor” with respect to                  interferences with activities of daily living,
concentration/attention span. (Id. at 488.)            but that plaintiff had never been hospitalized.
Dr. Naqvi otherwise reported plaintiff’s               (Id. at 505.) With respect to plaintiff’s
cognitive functioning as “fair”; Dr. Naqvi did         functional limitations, Ms. Knapper reported
not report plaintiff’s functioning as “good” in        that plaintiff was moderately limited in
any category. (Id.)                                    maintaining attention and concentration;
    Dr. Naqvi diagnosed plaintiff with                 interacting appropriately with others;
depressive disorder and assessed plaintiff’s           maintaining socially appropriate behavior;
current GAF as 45. (Id. at 490.) Dr. Naqvi             and performing low stress, simple tasks. (Id.)
recommended that plaintiff should continue             Ms. Knapper reported that plaintiff had no
therapy, and noted that plaintiff would return         evidence of limitation in understanding and
for medications in two weeks, when she was             remembering          simple       instructions;
done breastfeeding her child. (Id. at 491.)            understanding and remembering complex
                                                       instructions; maintaining personal hygiene;
   4. Dawn Knapper (LMSW)                              and using public transportation. (Id.) Ms.
    On December 11, 2013, Dawn Knapper,                Knapper further reported that plaintiff could
LMSW (“Ms. Knapper”), a social worker at               participate in an education, training, or a
FEGS, examined plaintiff. (Id. at 478-79.)             rehabilitation program for three hours per
Ms. Knapper’s “Psychosocial Update”                    week. (Id.) Ms. Knapper did not report that
reported that there had been no changes in             plaintiff was capable of participating in
plaintiff’s psychiatric condition. (Id. at 478.)       employment or work experience activities.
In the “Clinical Formulation” section of the           (Id.)
update, Ms. Knapper reported that plaintiff                On April 24, 2014, Ms. Knapper
“requires continued 1:1 psychotherapy to               completed       a     Mental      Impairment
resolve psychosocial stressor and develop              Questionnaire regarding plaintiff. (Id. at
coping skills to manage same effectively.              496-501.)     Ms. Knapper reported that
[Plaintiff] continues to require monthly               plaintiff suffers from sleep disturbances;
medication management visits with the                  mood disturbances; social withdrawal or
psychiatrist.” (Id. at 479.) Ms. Knapper               isolation; feelings of guilt/worthlessness;
diagnosed plaintiff with mood disorder, and            difficulty thinking or concentrating; and
noted that she was currently prescribed                hostility and irritability, and that plaintiff
Seroquel,      Lexapro,    Wellbutrin,      and        reports feeling very tired from her
Klonopin. (Id.)                                        medications. (Id. at 496-98.) Under the
                                                       “Prognosis” portion of the questionnaire, Ms.

                                                   6
Knapper reported that, “with medication                  concentrating, poor interpersonal skills, and
management & ongoing therapy, [plaintiff]                difficulty appropriately managing her anger.
can recover from mental illness.” (Id. at                (Id. at 499-500.)
498.)
                                                             Ms. Knapper further reported that
     In the questionnaire, Ms. Knapper also              plaintiff had poor or no mental ability or
reported on plaintiff’s ability and aptitude to          aptitude to understand and remember detailed
perform work-related activities in a regular             instructions; carry out detailed instructions;
work setting. (Id. at 499.) Ms. Knapper was              set realistic goals or make plans
directed to evaluate plaintiff’s ability as              independently of others; or deal with stress of
either “unlimited or very good”; “good”;                 semi-skilled and skilled work, explaining that
“fair”; or “poor or none.” (Id.) Ms. Knapper             plaintiff     “has      marked      difficulty
reported plaintiff’s ability to carry out very           concentrating” and “stay[ing] on task.” (Id.
short and simple instructions; maintain                  at 500.)
regular attendance and be punctual; make
simple work-related decisions; ask simple                    In connection with plaintiff’s mental
questions or request assistance; and be aware            ability and aptitude to perform particular
of normal hazards and take appropriate                   types of jobs, Ms. Knapper reported that
precautions as “fair.” (Id.) The questionnaire           plaintiff had poor or no ability and aptitude to
defined fair as the “[a]bility to function in this       interact appropriately with the general public;
area is seriously limited, but not precluded.”           and fair ability and aptitude to maintain
(Id.) Ms. Knapper reported that plaintiff had            socially appropriate behavior and use public
poor or no ability to do the following:                  transportation, explaining that plaintiff “has
remember work-like procedures; understand                poor coping skill[s] regarding anger
and remember short and simple instructions;              management” and “is easily agitated.” (Id.)
maintain attention for two-hour segment;                     Finally, in connection with plaintiff’s
sustain an ordinary routine without special              functional limitations, Ms. Knapper reported
supervision; work in coordination with or                that plaintiff had “marked” difficulties
proximity to others without being unduly                 maintaining      social    functioning     and
distracted; complete a normal workday and                “frequent” deficiencies in concentration,
workweek without interruptions from                      persistence, or pace, limiting her ability to
psychologically-based symptoms; perform at               timely complete tasks. (Id.) Ms. Knapper
a constant pace without an unreasonable                  explained that plaintiff reported being unable
number and length of rest periods; accept                to sit for an extended period of time. (Id. at
instructions and respond appropriately to                501.)
criticism from supervisors; get along with co-
workers or peers without unduly distracting                  In connection with plaintiff’s July 30,
them or exhibiting behavioral extremes;                  2014 visit, Ms. Knapper reported that
respond appropriately to changes in routine              plaintiff had “moderately limited” abilities to
work setting; and deal with normal work                  maintain attention and concentration; interact
stress. (Id.) The questionnaire defined “poor            appropriately with others; maintain socially
or none” as “[n]o useful ability to function in          appropriate behavior; and perform low stress,
this area.” (Id.) Ms. Knapper did not report             simple tasks. (Id. at 503.) The assessment
plaintiff having “unlimited or very good” or             defined “moderately limited” as “unable to
“good” abilities to do any work-related tasks.           function 50% of the time.” (Id.) Ms.
(See id.) To support her findings, Ms.                   Knapper further reported that plaintiff’s
Knapper reported that plaintiff had difficulty           “current level of depression will impair her

                                                     7
ability to participate in [education and                learning new tasks; making simple work-
training] activities.” (Id.)                            related decisions; adequately relating to
                                                        others; and appropriately handling stress.
    5. Dr. Paul Herman                                  (Id. at 390-91.) Although Dr. Herman
    On August 22, 2011, plaintiff was                   reported that plaintiff might have difficulty
examined by psychologist Paul Herman,                   performing complex tasks and that the results
Ph.D. (“Dr. Herman”). (Id. at 389-92.) Dr.              of his examination were consistent with
Herman conducted a one-time consultative                “borderline intellectual functioning,” he
examination of plaintiff for the SSA. (See              concluded that it did not appear “significant
id.) Dr. Herman reported that plaintiff had             enough to interfere with [plaintiff’s] ability to
adequate speech and language skills (id.                function on a daily basis to the extent that
389); recalled and understood instructions              vocational functioning would be precluded.”
(id.); and had good attention and                       (Id. at 391.)
concentration (id. at 390).                                 Dr. Herman diagnosed plaintiff with
    As part of the examination, Dr. Herman              “[b]orderline intellectual functioning” and
administered the Wide Range Achievement                 recommended vocational training. (Id.) Dr.
Test, Fourth Addition (“WRAT-IV”). (Id.)                Herman reported plaintiff’s prognosis as
In the area of “Reading/Decoding,” plaintiff            “[f]air to good given the absence of more
scored a 66, which was a grade equivalent of            prominent symptomatology, but some
3.2. (Id.) Dr. Herman concluded that this               difficulty in her circumstances.” (Id.) Dr.
was “consistent, or somewhat above that                 Herman, however, also reported that plaintiff
which would be expected given [plaintiff’s]             would need assistance managing funds given
overall level of cognition,” and that it did not        her lack of experience in this area. (Id.)
“indicate the presence of a reading disorder.”              6. G. Wing
(Id.) In light of the fact that plaintiff had
recently undergone a comprehensive                           On August 30, 2011, G. Wing (“Ms.
cognitive evaluation in connection with her             Wing”), a state agency psychiatric
special education classes, Dr. Herman                   consultant, submitted a “Psychiatric Review
reported that he used an alternate                      Technique” (id. at 393-406) and “Mental
standardized measure of cognitive ability to            Residual Functioning Capacity Assessment”
avoid artificially inflated scores.         (Id.)       (id. at 407-10) regarding plaintiff. Ms. Wing
Plaintiff scored 75 on the Nonverbal                    did not examine plaintiff prior to submitting
Intelligence-3 (TONI-3) test, which placed              these reports.
her in the borderline range of cognitive
ability. (Id.) Dr. Herman concluded that,                   In the Psychiatric Review Technique, Ms.
overall, plaintiff’s “level of cognition is             Wing reviewed plaintiff under listing Section
adequate for many vocational endeavors and              12.05 (intellectual disability). (Id. at 393,
does not preclude vocational functioning.”              397.) Ms. Wing concluded that plaintiff had
(Id.)                                                   a learning disability, but that it did not satisfy
                                                        the criteria for listing Section 12.05. (Id. at
   Dr. Herman further reported that plaintiff           397.) When evaluating plaintiff’s functional
appeared capable of the following:                      limitations—the “B” criteria of the listings—
understanding simple directions; performing             Ms. Wing concluded that plaintiff had
simple tasks; maintaining attention and                 “moderate” restrictions with respect to daily
concentration sufficient for low-level                  living activities; difficulties in maintaining
employment; maintaining a regular schedule;             social functioning; and difficulties in

                                                    8
maintaining concentration, persistence, or               evidence presented was “partially consistent
pace. (Id. at 403.) Ms. Wing reported that               with [plaintiff’s] allegation of psychological
plaintiff had never experienced repeated                 symptoms.” (Id.) Mr. Burstein found that,
episodes of deterioration with extended                  “[a]lthough [plaintiff] does show evidence of
duration. (Id.)                                          symptoms, these complaints are not
                                                         considered to be significantly limiting,” and
    In the Mental Residual Functional                    that plaintiff was able to follow simple
Capacity Assessment, Ms. Wing found that                 directions; sustain concentration for simple
plaintiff was moderately limited in her ability          tasks; and adapt to simple changes and relate
to understand and carry out simple                       adequately to others. (Id.) Mr. Burstein
instructions; concentrate for up to two hours            concluded that there were “no listing met or
at a time; relate to supervisors and co-                 equaled on [plaintiff].” (Id.)
workers; and adapt to changes in the work
environment. (Id. at 409.) Ms. Wing then                 C. Relevant Testimonial Evidence
concluded that plaintiff could perform simple
tasks. (Id.)                                                Plaintiff had an administrative hearing on
                                                         April 25, 2014 in Jericho, New York, before
    7. Y. Burstein                                       ALJ April Wexler. (Id. at 52-66.) Plaintiff
                                                         appeared with her then-counsel, Milton
     On July 16, 2012, medical consultant Mr.            Braxter.     Plaintiff had a supplemental
Burstein submitted a “Psychiatric Review                 administrative hearing on August 8, 2014,
Technique” (id. at 450-63) and “Mental                   where she also appeared before ALJ Wexler
Residual Functional Capacity Assessment”                 with Mr. Braxter as counsel. (Id. at 69-82.)
(id. at 385-88) regarding plaintiff. In the
Psychiatric Review Technique, Mr. Burstein                  1. Plaintiff’s Testimony at the Hearing
reviewed plaintiff under listing Section 12.02                 and Supplemental Hearing
(organic mental disorders) and concluded
that plaintiff had a learning disability that did            The following is a summary of plaintiff’s
not satisfy the criteria for that listing. (Id. at       testimony at the hearings.
450-51.)        When evaluating plaintiff’s                  Plaintiff lives in Elmont, New York with
functional limitations—the “B” criteria of the           her mother, sister, and her two children (eight
listings—Mr. Burstein concluded that                     months and four years old at the time of the
plaintiff had moderate difficulties in                   hearing), and her sister’s two children. (Id. at
maintaining concentration, persistence, or               54.) She has a driver’s license and drives.
pace; mild restrictions of activities of daily           (Id.) Plaintiff attended special education
living; mild difficulties in maintaining social          classes until tenth or eleventh grade. (Id.)
functioning; and no repeated episodes of
deterioration with extended duration. (Id. at                Plaintiff suffers from a mood disorder
460.)                                                    and a learning disability. (Id. at 55.) She
                                                         attends therapy with Dr. Knapper once a
    In the Mental Residual Functional                    week, and takes the following medications
Capacity Assessment, Mr. Burstein reported               prescribed by Dr. Robotti:          Seroquel,
that plaintiff showed no evidence of a thought           Lexapro, Klonopin, and Wellbutrin. (Id. at
disorder and had adequate judgment and                   55-56.) Seroquel treats bipolar disorder and
insight; attention, concentration, and memory            depression; Lexapro treats depression;
for simple tasks; and interpersonal skills. (Id.         Klonopin treats panic attacks; and Wellbutrin
at 387.) Mr. Burstein, however, also reported            treats depression. (Pl. Mem., 19-20, nn. 7-10,
plaintiff’s IQ as “borderline,” and that the             ECF No. 10.) Plaintiff takes her medication

                                                     9
daily, which helps her. (AR 63.) When asked                 At the supplemental hearing, plaintiff
by the ALJ whether plaintiff received any               testified that her depression and learning
other treatment for her learning disability,            disability affect her ability to function in the
plaintiff responded, “No.” (Id. at 56.)                 workplace because she is unable to perform
                                                        simple tasks and she gets frustrated easily.
    Plaintiff is able to bathe, dress, feed             (Id. at 81-82.)
herself and her children, and do laundry and
other chores, including the dishes. (Id. at 56-             3. Plaintiff’s Mother
57, 61.) Plaintiff is the primary caregiver for
her children, but their father takes them for               Plaintiff’s mother, Amy Gardner,
eight hours, two to three days per week. (Id.           submitted a “Function Report” (id. at 299-
at 58-59, 61.) She is able to drive and run             307), as well as a letter to ALJ Wexler on
errands, such as going to Office Max and                August 8, 2014 (id. at 354-55). Plaintiff’s
shopping for clothes, but she does not go to            mother reported that plaintiff is sometimes up
the grocery store by herself. (Id. at 60-61.)           all night, and other times sleeps all day. (Id.
                                                        300.) In addition, plaintiff’s mother reported
    Plaintiff applied for jobs, but she did not         that plaintiff rarely prepares meals because
hear back from the employers. (Id. at 62.)              she has no patience. (Id. at 301.) Instead,
When asked by the ALJ what would prevent                plaintiff’s mother prepares plaintiff’s meals
her from working as a cashier, plaintiff                (id. at 302); plaintiff’s mother also assists
responded that she has a mood disorder, and             plaintiff with childcare (id. at 300).
that she cannot be around people for too long.
(Id.) Plaintiff sometimes socializes with her               4. Preventative Worker
sister, but she does not have any friends. (Id.             On July 10, 2012, a preventive worker
at 61.)                                                 from Mercy First submitted a “Report of
    Plaintiff sometimes yells at her children,          Contact” with plaintiff. (Id. at 312-313.) The
and approximately once a week, her mother               report noted that plaintiff “frequently leaves
has to intervene because plaintiff cannot               her daughter with [her mother] and goes out
control her mood. (Id. at 62-63.) Plaintiff,            a lot,” and that plaintiff “seems to leave a lot
however, is not concerned about being alone             of her daughter’s care to [her mother].” (Id.
with her children, testifying that she would            at 312.) The report also states that plaintiff
never hurt them. (Id. at 63.) When asked by             “tends to be argumentative.” (Id.)
the ALJ why plaintiff could not control her                 5. Housing Worker
behavior in a work setting, plaintiff
responded, “[b]ecause it’s a different story                Janis Davison, a housing worker, also
with other people.” (Id. at 64.)                        submitted a “Report of Contact” with
                                                        plaintiff dated July 9, 2012. (Id. at 310-11.)
    Plaintiff spends her time at home                   The housing worker reported that plaintiff
watching her kids and sitting outside. (Id.)            was “not your average adult 18 year old. She
Plaintiff does not have hobbies, but she                definitely has limitations.” (Id. at 310.) The
sometimes watches television and goes on                housing worker also reported that plaintiff
Facebook to talk to her sisters and cousins.            was unable to care for her daughter without
(Id.) Approximately three days a week,                  the help of her mother, and that she “doesn’t
plaintiff stays in her bedroom to avoid                 always know right from wrong.” (Id.)
altercations. (Id. at 65.) Plaintiff’s mother or
grandmother watch her children on these
days. (Id.)

                                                   10
                                                           On August 8, 2014, Dr. Vandergoot
                                                      testified at the supplemental hearing. At the
   6. Vocational Evidence                             hearing, counsel for plaintiff asked Dr.
    The ALJ asked David Vandergoot, Ph. D.            Vandergoot to define “low stress jobs” as it
(“Dr. Vandergoot”) to respond to written              was used in the hypotheticals posed by the
interrogatories as an impartial vocational            ALJ. (Id. at 72.) Dr. Vandergoot responded
expert (“VE”). (Id. at 344-347.) In the               that a low stress job “is typically one that is
interrogatories, Dr. Vandergoot was                   described as unskilled in the DOT, and that
presented with two hypothetical situations.           does not have set production quotas over a set
(Id. at 345.) In both hypothetical situations,        period of time, typically is maybe one, [two,]
Dr. Vandergoot was asked to assume that the           three or four-step tasks, in terms of
individual was born on May 24, 1993; had              completing the job.” (Id.) When asked who
limited education; was able to communicate            decides whether a job is “low stress,” Dr.
in English; and had no work experience. (Id.          Vandergoot responded: “No one decides it.
at 344-45.) In the first hypothetical, Dr.            It’s just my understanding of the factors that
Vandergoot was asked to assume that the               are involved in completing the job that I feel
individual was:                                       makes the job low stress. There is no rule or
                                                      specific definition of low stress.” (Id. at 72-
   Limited to simple routine repetitive               73.)
   tasks, low stress jobs which means no
   work at fixed production rate pace,                    Dr. Vandergoot further testified that an
   with work that is checked at the end               individual that suffers from mood swings and
   of the workday or workweek rather                  is unable to handle low stress could not
   than hourly or throughout the day.                 perform the jobs listed in response to the first
   Limited to occasional contact with                 hypothetical. (Id. at 73.) In addition, Dr.
   supervisors and co-workers and no                  Vandergoot testified that “[t]here are no
   contact with members of the general                employers who would have no production
   public.                                            expectations.” (Id. at 74.) In response to
                                                      questions from plaintiff’s counsel, Dr.
(Id. at 345.) Dr. Vandergoot reported that the        Vandergoot further acknowledged issues that
individual in the first hypothetical could            might come up in employment as a
perform the following unskilled jobs in the           photocopy machine operator, garment sorter,
national economy:       photocopy machine             or routing clerk. (Id. at 74-77.) Finally, Dr.
operator (60,000 jobs in the national                 Vandergoot testified that he used the DOT
economy); garment sorter (40,000 jobs in the          definitions to define the three jobs listed in
national economy), and routing clerk                  response to the first hypothetical, and that
(100,000 jobs in the national economy). (Id.          those definitions were last updated in 1991.
at 346.)                                              (Id. at 80.)
    In the second hypothetical, Dr.                          II. PROCEDURAL BACKGROUND
Vandergoot was asked to consider the same
facts as in the first hypothetical, with the          A. Administrative History
additional fact that the individual “[h]as the            Following plaintiff’s eighteenth birthday,
need to be off task 20% of the workday.” (Id.         plaintiff   received       an    “Age      18
at 345.) Dr. Vandergoot reported that there           Redetermination Notice” dated September 2,
were no unskilled jobs in the national                2011 (“the Redetermination Notice”). (Id. at
economy that the individual in the second             90-93.) The Redetermination Notice stated
hypothetical could perform. (Id. at 346.)
                                                 11
that plaintiff no longer qualified for                    On September 2, 2014, ALJ Wexler
Supplemental Security Income (“SSI”)                  issued an opinion concluding that plaintiff’s
because she was not found to be disabled              disability ended on September 2, 2011, and
under the definition of disability for adults.        that plaintiff had not thereafter become
(Id. at 90.)       More specifically, the             disabled. (Id. at 24-43.) On November 6,
Redetermination Notice provided that the              2014, plaintiff submitted a request for review
SSA had determined that plaintiff’s condition         of the ALJ’s September 2, 2014 decision to
was “not severe enough” to keep plaintiff             the Appeals Council. (Id. at 18.) The
from working.        (Id. at 93.)        The          Appeals Council denied plaintiff’s request on
Redetermination Notice further provided               March 22, 2016, making the ALJ’s decision
that, despite plaintiff’s reported mental             the final decision of the Commissioner. (Id.
problems, the reports “did not show any               at 1-6.)
conditions of a nature that would prevent
[plaintiff] from working,” and that based on          B. The Instant Case
plaintiff’s age, education, and experience,               Plaintiff commenced the instant action on
plaintiff could perform a job with simple             May 19, 2016. (ECF No. 1.) On April 26,
tasks. (Id.)                                          2017, plaintiff moved for judgment on the
    On December 19, 2012, plaintiff                   pleadings. (ECF No. 9.) The Commissioner
submitted a request for reconsideration with          submitted a cross-motion for judgment on the
the SSA. (Id. at 98-99.) Plaintiff had a              pleadings on September 14, 2017. (Def.
hearing with a Disability Hearing Officer             Mem., ECF No. 13-1.) On October 26, 2017,
(“DHO”) on February 22, 2013, where                   plaintiff responded to the Commissioner’s
plaintiff appeared without counsel. (Id. at           cross-motion for judgment on the pleadings
102-15.) The DHO concluded that plaintiff             (ECF No. 15), and, on December 14, 2017,
was not disabled on December 22, 2013. (Id.           the Commissioner filed a reply in further
at 108.)                                              support of her cross-motion for judgment on
                                                      the pleadings. (ECF No. 17.) The Court has
    On March 18, 2013, plaintiff submitted a          fully considered the parties’ submissions.
request for a hearing before an ALJ. (Id. at
119.) Plaintiff appeared pro se at a hearing                   III. STANDARD OF REVIEW
with an ALJ on December 12, 2013, but the                  A district court may set aside a
hearing was continued so that plaintiff could         determination by the Commissioner “only if
retain counsel. (Id. at 44-49.)                       it is based upon legal error or if the factual
    On April 25, 2014, plaintiff appeared             findings are not supported by substantial
with counsel and testified at a hearing before        evidence in the record as a whole.” Greek v.
ALJ Wexler. (Id. at 50-66.) On May 20,                Colvin, 802 F.3d 370, 374-75 (2d Cir. 2015)
2014, counsel for plaintiff requested a               (citing Burgess v. Astrue, 537 F.3d 117, 127
supplemental hearing in order to cross-               (2d Cir. 2008); 42 U.S.C. § 405(g)). The
examine Dr. Vandergoot, who had submitted             Supreme Court has defined “substantial
written interrogatories. (Id. at 352-53.) On          evidence” in Social Security cases to mean
August 8, 2014, ALJ Wexler held a                     “more than a mere scintilla” and that which
supplemental hearing. Plaintiff appeared at           “a reasonable mind might accept as adequate
the hearing with her counsel, and Dr.                 to support a conclusion.” Richardson v.
Vandergoot testified. (Id. at 67-82.)                 Perales, 402 U.S. 389, 401 (1971) (citation
                                                      omitted); Selian v. Astrue, 708 F.3d 409, 417
                                                      (2d Cir. 2013). Furthermore, “it is up to the

                                                 12
agency, and not [the] court, to weigh the                       Circuit has summarized this procedure as
conflicting evidence in the record.” Clark v.                   follows:
Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d
Cir. 1998). If the court finds that there is                        The first step of this process requires
substantial evidence to support the                                 the [Commissioner] to determine
Commissioner’s determination, the decision                          whether the claimant is presently
must be upheld, “even if [the court] might                          employed. If the claimant is not
justifiably have reached a different result                         employed, the [Commissioner] then
upon a de novo review.” Jones v. Sullivan,                          determines whether the claimant has
949 F.2d 57, 59 (2d Cir. 1991) (citation                            a “severe impairment” that limits her
omitted); see also Yancey v. Apfel, 145 F.3d                        capacity to work. If the claimant has
106, 111 (2d Cir. 1998) (“Where an                                  such      an      impairment,       the
administrative decision rests on adequate                           [Commissioner]       next considers
findings sustained by evidence having                               whether the claimant has an
rational probative force, the court should not                      impairment listed in Appendix 1 of
substitute its judgment for that of the                             the regulations. When the claimant
Commissioner.”).                                                    has such an impairment, the
                                                                    [Commissioner] will find the
                  IV. DISCUSSION                                    claimant disabled. However, if the
                                                                    claimant does not have a listed
A. The Disability Determination                                     impairment, the [Commissioner]
    A claimant is entitled to disability                            must determine, under the fourth step,
benefits if the claimant is unable “to engage                       whether the claimant possesses the
in any substantial gainful activity by reason                       residual function capacity to perform
of any medically determinable physical or                           her past relevant work. Finally, if the
mental impairment which can be expected to                          claimant is unable to perform her past
result in death or which has lasted or can be                       relevant work, the [Commissioner]
expected to last for a continuous period not                        determines whether the claimant is
less than twelve months.”          42 U.S.C.                        capable of performing any other
§ 1382c(a)(3)(A). An individual’s physical                          work.
or mental impairment is not disabling under                     Brown v. Apfel, 174 F.3d 59, 62 (2d Cir.
the Social Security Act unless it is “of such                   1999) (quoting Perez, 77 F.3d at 46). The
severity that he is not only unable to do his                   claimant bears the burden of proof with
previous work but cannot, considering his                       respect to the first four steps; the
age, education, and work experience, engage                     Commissioner bears the burden of proving
in any other kind of substantial gainful work                   the last step. Id.
which exists in the national economy.” Id.
§ 1382c(a)(3)(B).                                                   The Commissioner must consider the
                                                                following in determining a claimant’s
    The Commissioner has promulgated                            entitlement to benefits: “(1) the objective
regulations establishing a five-step procedure                  medical facts; (2) diagnosis or medical
for evaluating disability claims. 2 See 20                      opinions based on such facts; (3) subjective
C.F.R. §§ 404.1520, 416.920. The Second                         evidence of pain or disability testified to by

2
  The ALJ performs this five-step procedure in the first        Commissioner’s final decision. See, e.g., Greek, 802
instance; the Appeals Council then reviews the ALJ’s            F.3d at 374.
decision and determines if it stands as the

                                                           13
the claimant or others; (4) the claimant’s                      evidence demonstrates or supports onset of
educational background, age, and work                           the impairment before age 22.” (Id. at 27.)
experience.”    Id. (quoting Mongeur v.                         The ALJ noted that adaptive functioning is
Heckler, 722 F.2d 1033, 1037 (2d Cir. 1983)                     defined as “the individual’s progress in
(per curiam)).                                                  acquiring mental, academic, social and
                                                                personal skills as compared with other
B. The ALJ’s Ruling                                             unimpaired individuals of his/her same age.”
    The ALJ concluded that plaintiff’s                          (Id. (citing POMS DI 24515.056d.2).)
disability ended on September 2, 2011, and                          Specifically, the ALJ found that, despite
that plaintiff had not become disabled again                    plaintiff’s low IQ scores, plaintiff’s school
following that date. (AR 24-37.)                                records reflected that she had “made good
    The ALJ did not conduct the first step of                   progress in acquiring academic and social
the five-step procedure described above,                        skills.” (Id. at 27.) The ALJ found that
because the plaintiff’s current employment is                   plaintiff was on track to graduate with an IEP
not considered when redetermining disability                    diploma and pursue competitive work, but
at the age of eighteen. (Id. at 25 (citing 20                   she was dismissed from school due to
C.F.R. § 416.987(b)).)                                          nonattendance. (Id.) The IEP indicated that
                                                                plaintiff showed a “basic understanding” of
    At step two, the ALJ determined that                        addition and subtraction and could identify
plaintiff had the following severe                              bills and coins. (Id.) The ALJ also found that
impairments:        borderline intellectual                     plaintiff’s daily activities demonstrated
functioning and mood disorder. (Id. at 26.)                     “strong mental, social, and personal skills.”
The ALJ noted that these impairments                            (Id.)
“impose more than minimal functional
limitations.” (Id.)                                                 The ALJ concluded that plaintiff had “not
                                                                shown that she has the deficits in adaptive
     At step three, the ALJ concluded that                      functioning required to satisfy the diagnostic
plaintiff did not have an impairment or                         description of listing 12.05,” and, therefore,
combination of impairments that met or                          that the “severity of her borderline
medically equaled the severity of one of the                    intellectual functioning [did] not meet the
listed    impairments     in     20     C.F.R.                  criteria of listing 12.05.” (Id. at 28.) 3
§§ 416.920(d), 416.925, or 416.926. (Id.)
The ALJ specifically considered listings                            Moving on to step four, the ALJ
12.04 (depressive, bipolar and related                          determined that plaintiff had the residual
disorders) and 12.05 (intellectual disorder).                   functional capacity to perform work at all
                                                                exertional levels with non-exertional
    As to listing 12.05, the ALJ determined                     limitations, including: simple routine
that plaintiff failed to meet the “diagnostic                   repetitive tasks, low stress jobs, occasional
description in the introductory paragraph,”                     contact with co-workers and supervisors and
which required “significantly subaverage                        no contact with members of the general
general intellectual functioning with deficits                  public. (Id. at 29.)
in adaptive functioning initially manifested
during the developmental period; i.e., the

3
 The ALJ also found that plaintiff did not meet the             12.04. Accordingly, the Court need not, and does not,
criteria for listing 12.04. Plaintiff, however, does not        discuss listing 12.04.
challenge the ALJ’s findings with respect to listing


                                                           14
    Based on the testimony of the vocational                     known, “mandates that the medical opinion
expert, and considering plaintiff’s age,                         of a claimant’s treating physician [be] given
education, work experience, and residual                         controlling weight if it is well supported by
functional capacity, the ALJ concluded that                      medical findings and not inconsistent with
plaintiff was capable of making a successful                     other substantial record evidence.” Shaw v.
adjustment to other work that existed in                         Chater, 221 F.3d 126, 134 (2d Cir. 2000); see
significant numbers in the national economy                      also, e.g., Rosa v. Callahan, 168 F.3d 72, 79
(Id. at 35-36.) The ALJ found that plaintiff                     (2d Cir. 1999); Clark, 143 F.3d at 118. The
was, therefore, not disabled from the onset of                   rule, as set forth in the regulations, provides:
her disability on July 4, 2012, through the
date of the ALJ’s decision. (Id. at 36.)                             Generally, we give more weight to
                                                                     medical opinions from your treating
C. Application                                                       sources, since these sources are likely
                                                                     to be the medical professionals most
    Plaintiff challenges the ALJ’s decision,                         able to provide a detailed, longitudinal
finding that plaintiff has not been disabled                         picture of your medical impairment(s)
since September 2, 2011. Specifically,                               and may bring a unique perspective to
plaintiff asserts that the ALJ: (1) failed to                        the medical evidence that cannot be
apply the correct legal standard; 4 and                              obtained from the objective medical
(2) failed to develop the record. 5                                  findings alone or from reports of
    As set forth below, the Court finds that                         individual examinations, such as
remand is required for two reasons. First, the                       consultative examinations or brief
ALJ failed to properly evaluate the medical                          hospitalizations. If we find that a
evidence. In particular, the ALJ failed to                           treating source’s opinion on the
provide good reasons for not crediting                               issue(s) of the nature and severity of
plaintiff’s treating physicians’ opinions and                        your impairments(s) is well-supported
for assigning the weight she did to a single                         by medically acceptable clinical and
consultative examiner opinion. Second, the                           laboratory diagnostic techniques and is
ALJ failed to adequately develop the record. 6                       not inconsistent with the other
                                                                     substantial evidence in your case
    1. Failure to Properly Evaluate the                              record, we will give it controlling
       Medical Evidence                                              weight.
    The Commissioner must give special                           20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).
evidentiary weight to the opinion of the                         Although treating physicians may share their
treating physician. See Clark, 143 F.3d at                       opinions concerning a patient’s inability to
118. The “treating physician rule,” as it is
4                                                                6
  Plaintiff alleges that the ALJ: (1) failed to adhere to          As it is remanding on other grounds, the Court does
the treating physician’s rule; (2) erred by relying on           not rule on plaintiff’s argument regarding the deficient
vocational testimony resulting from a deficient                  hypothetical question. (Pl. Mem. at 5.) However, on
hypothetical question; and (3) improperly evaluated              remand (if the ALJ continues to rely upon the VE’s
plaintiff’s learning disability under Listing 12.05 at           response after conducting further proceedings
step three of the sequential evaluation.                         consistent with this Memorandum and Order), the ALJ
                                                                 should explain whether she considered the VE’s
5
  Plaintiff alleges that the ALJ: (1) failed to obtain           written response to the second hypothetical and the
necessary evidence; and (2) failed to elicit testimony           VE’s verbal response to the representative’s
from plaintiff regarding her learning disability.                hypothetical, which included plaintiff’s mental health
                                                                 limitations, wherein VE stated plaintiff would not be
                                                                 able to do such jobs. (Id. at 27.)

                                                            15
work and the severity of the disability, the              v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004)
ultimate decision of whether an individual is             (“We do not hesitate to remand when the
disabled is “reserved to the Commissioner.”               Commissioner has not provided ‘good
Id. § 404.1527(d)(1); see also Snell v. Apfel,            reasons’ for the weight given to a treating
177 F.3d 128, 133 (2d Cir. 1999) (“[T]he                  physicians opinion and we will continue
Social Security Administration considers the              remanding when we encounter opinions from
data that physicians provide but draws its                ALJ’s that do not comprehensively set forth
own conclusions as to whether those data                  reasons for the weight assigned to a treating
indicate disability.”).                                   physician’s opinion.”).
    If the opinion of the treating physician as               As an initial matter, it is undisputed that
to the nature and severity of the impairment              Ms. Knapper and Dr. Robotti were plaintiff’s
is not given controlling weight, the ALJ must             treating physicians. (See AR 27 (referring to
apply various factors to decide how much                  Dr. Robotti as the “[t]reating psychiatrist”
weight to give the opinion. See Shaw, 221                 and Ms. Knapper as plaintiff’s “therapist”)).
F.3d at 134; Clark, 143 F.3d at 118. These                Plaintiff argues that the ALJ “committed
factors include:       (i) the frequency of               legal error” by failing to accord “controlling
examination and the length, nature, and                   weight” to these two opinions. (Pl. Mem. at
extent of the treatment relationship, (ii) the            23.) The Commissioner argues that the ALJ
evidence in support of the opinion, (iii) the             gave the opinions “appropriate weight.” (Def.
opinion’s consistency with the record as a                Mem. at 24.) The Court finds that remand is
whole, (iv) whether the opinion is from a                 required because the ALJ failed to give “good
specialist, and (v) other relevant factors. 20            reasons” for according less than controlling
C.F.R. §§ 404.1527(d)(2), 416.927(d)(2); see              weight to the opinions of plaintiff’s treating
Clark, 143 F.3d at 118. When the ALJ                      physicians, while giving “great weight” to a
chooses not to give the treating physician’s              consultative examiner’s opinion.
opinion controlling weight, he must “give
good reasons in his notice of determination or                 First, the Court finds that the ALJ failed
decision for the weight [he] gives [the                   to provide sufficient reasons for giving “no
claimant’s] treating source’s opinion.”                   weight” to Dr. Robotti’s opinion. Dr. Robotti
Clark, 143 F.3d at 118 (quoting C.F.R.                    was      plaintiff’s    treating    psychiatrist
§§ 404.1527(d)(2), 416.927(d)(2)); see also               throughout the relevant period, seeing
Perez v. Astrue, No. 07-cv-958 (DLI), 2009                plaintiff monthly. Although Dr. Robotti’s
WL 2496585, at *8 (E.D.N.Y. Aug. 14,                      report indicated that plaintiff had a learning
2009) (“Even if [the treating physician’s]                disability that prevents her from working, the
opinions do not merit controlling weight, the             ALJ gave the report no weight because it is
ALJ must explain what weight she gave those               “phrased as the claimant’s report” and
opinions and must articulate good reasons for             because Dr. Robotti was awaiting reports to
not crediting the opinions of a claimant’s                confirm the existence of an impairment. 7
treating physician.”). A failure by the ALJ to            (AR 34-35.) The ALJ gave no additional
provide “good reasons” for not crediting the              explanation for deviation from the treating
opinion of a treating physician is a ground for           physician       rule.    The     Commissioner
remand. See Snell, 177 F.3d at 133; Halloran              acknowledges that the ALJ rejected the
                                                          treating physician opinions to the degree

7
 The Court notes that Dr. Robotti’s March 26, 2012        disturbed since childhood.” (AR 443.)          The
evaluation stated that plaintiff had been “dxed           Commissioner’s papers do not appear to address this
[diagnosed] as learning disabled and emotionally          language.

                                                     16
“that it was based upon disability due to a                  conclusion.”). Under the circumstances in
learning disorder” because the medical                       this case, the ALJ did not provide a sufficient
source opinions were “predominately based                    basis for carving out certain findings of
on the claimant’s subjective reporting.” (Def.               plaintiff’s treating physician that support the
Mem. at 24.) However, it is inappropriate for                conclusion of the consultative examiner,
the ALJ to “substitute his own expertise or                  while summarily discarding all other findings
view of the medical proof for the treating                   as “uncorroborated.” 8 (AR 34.)
physician’s opinion.” Shaw, 221 F.3d at 134
(citing Balsamo v. Chater, 142 F.3d 75, 81                       Although the Commissioner argues that it
(2d Cir. 1998)). In short, the ALJ’s purported               discounted Ms. Knapper’s findings due to her
justifications for giving “no weight” to Dr.                 other reports indicating a lesser level of
Robotti’s opinions were not sufficiently                     limitation (Def. Mem. at 25), those same
substantive. See Perez, 2009 WL 2496585,                     reports also show Ms. Knapper indicating
at *8 (“Even if [the treating physician’s]                   that plaintiff’s “current level of depression
opinions do not merit controlling weight, the                may impair her ability to participate in
ALJ must explain what weight she gave those                  activities indicated” (AR 503, 505). Ms.
opinions and must articulate good reasons for                Knapper opined that the plaintiff has “poor to
not crediting the opinions of a claimant’s                   no ability to perform most of the basic mental
treating physician.”).                                       tasks of work.” (Id. at 496-503.) The Court
                                                             finds it notable that Ms. Knapper found that
    Second, the ALJ failed to provide                        plaintiff had poor or no ability to remember
sufficient reasons for giving “some” weight                  work-like procedures or understand and
to a particular portion of Ms. Knapper’s                     remember short and simple instructions (id.
report that was “consistent with Dr.                         at 499), fundamental skills necessary for
Herman’s report and findings,” but no weight                 almost any area of employment. 9
to the rest of the report. (AR at 34.) Ms.                   Accordingly, the Court finds that the ALJ did
Knapper, as plaintiff’s therapist, treated                   not give sufficient reasons for completely
plaintiff weekly during the relevant time                    discounting much of Ms. Knapper’s opinion.
period. The ALJ cannot select evidence that
supports a particular conclusion without                         Finally, the Court finds that the ALJ
providing adequate explanation for each                      improperly afforded “great weight” to Dr.
decision. See Pogozelski v. Barnhart, No. 03                 Herman’s opinion as consultative examiner.
CV 2914 (JG), 2004 WL 1146059, at *17                        The Second Circuit has indicated that, by
(E.D.N.Y. May 19, 2004); see also Rivera v.                  extension of the treating physician rule, ALJs
Bowen, 665 F. Supp. 201, 205 (S.D.N.Y.                       should not rely heavily on findings by
1987) (“[A]lthough the ALJ is not required                   consultative examiners or non-examining
explicitly to reconcile every conflicting shred              doctors. Selian, 708 F.3d at 419 (“ALJs
of medical testimony, he cannot pick and                     should not rely heavily on the findings of
choose evidence that supports a particular                   consultative physicians after a single

8
  The Court notes that the ALJ found that the lack of        remember detailed instructions; carry out detailed
Ms. Knapper’s office visit notes prevented her from          instructions; set realistic goals or make plans
finding corroboration by objective evidence.                 independently of others; or deal with stress of semi-
However, as discussed infra, the ALJ should have             skilled and skilled work, explaining that plaintiff “has
further developed the record by obtaining and                marked difficulty concentrating” and “stay[ing] on
reviewing such notes.                                        task.” (AR 500.)
9
 Ms. Knapper further reported that plaintiff had poor
or no mental ability or aptitude to understand and

                                                        17
examination.”). In Selian, the ALJ rejected                  examination.); see also Gonzalez, 113 F.
the treating physician’s diagnosis based in                  Supp. 2d at 589 (consulting doctor's single
part on the opinion of another physician who                 examination of claimant only deserved
“performed       only     one     consultative               limited weight). 10
examination.” 708 F.3d at 419. The Second
Circuit held that, in doing so, the ALJ                           In sum, the ALJ committed legal error by
“fail[ed] to provide ‘good reasons’ for not                  failing to provide “good reasons” for
crediting     [the    treating    physician’s]               declining to afford controlling weight to the
diagnosis,” and that failure “by itself                      treating physicians’ opinions. Snell, 177 F.3d
warrant[ed] remand.” Id. In Cruz v. Sullivan,                at 133. That failure “by itself warrants
the Second Circuit explained that “a                         remand.” Selian, 708 F.3d at 419; see also
consulting physician’s opinions or report                    McAllister v. Colvin, 205 F. Supp. 3d 314,
should be given limited weight . . . because                 332-33 (E.D.N.Y. 2016) (citing Balodis v.
‘consultative exams are often brief, are                     Leavitt, 704 F. Supp. 2d 255, 265–68
generally performed without benefit or                       (E.D.N.Y. 2010) (finding remand was
review of claimant’s medical history and, at                 warranted when the ALJ did not “explicitly”
best, only give a glimpse of the claimant on a               apply and weigh the various factors that must
single day.’” 912 F.2d 8, 13 (2d Cir. 1990)                  be considered in determining how much
(quoting Torres v. Bowen, 700 F. Supp. 1306,                 weight to give an opinion of a treating
1312 (S.D.N.Y. 1988).                                        physician).       Accordingly, the Court
                                                             concludes that remand is necessary so that the
    Here, Dr. Herman based his opinion on a                  ALJ can properly consider such opinions or
single examination of plaintiff. (AR 389-92.)                provide sufficient reasons for declining to
After diagnosing plaintiff with “borderline                  apply controlling weight.
intellectual functioning,” he concluded that it
did not appear “significant enough to                             2. Failure to Develop the Record
interfere with [plaintiff’s] ability to function                 Plaintiff also asserts that her record was
on a daily basis to the extent that vocational               incomplete for two reasons: (1) her
functioning would be precluded.” (Id. 391.)                  psychotherapy notes and IEP were missing
This opinion is at odds with those of the                    from the administrative record (Pl. Mem. at
treating physicians, who found plaintiff to be               31); and (2) the ALJ did not question her
much more limited. Given that Dr. Herman                     further when plaintiff indicated that she had a
examined plaintiff once, and the stark                       learning disability (id. at 33). The Court finds
contrast between his opinion and those of the                that remand is also required here where, as
treating physicians, the Court finds the ALJ                 here, the ALJ’s disability determination was
incorrectly assigned controlling weight to                   based on an under-developed record. As
this opinion. See Selian, 708 F. 3d at 419                   such, the Court does not evaluate ALJ’s
(finding that the ALJ gave an inappropriate                  underlying      analysis      in    its   12.05
amount of weight to the findings of a                        determination at this juncture. 11
consultative physician after a single

10                                                           11
  The Court also notes that any potential harm from            With respect to the 12.05 determination, the ALJ
the weight given to the CE examination was not               acknowledged that plaintiff functions “below
isolated to the one report. For example, Medical             age/grade expectations” (AR 257-58), and that she
Examiner Burstein incorporated the CE report into his        was in special education classes and lacks a social
own limitation analysis. (AR 387.)                           network (id. at 299-307; 389-92), but found that her
                                                             deficits did not satisfy the applicable criteria under
                                                             12.05. Obviously, on remand, the ALJ will have re-

                                                        18
    The Second Circuit has made clear that an                one conclusion that could be reached here
“ALJ, unlike a judge in a trial, must [her]self              and therefore remand is unnecessary (id.
affirmatively develop the record” in light of                (citing Zabala v. Astrue, 595 F.3d 402, 409
“the essentially non-adversarial nature of a                 (2d Cir. 2010))), the Court does not agree.
benefits proceeding.” Pratts v. Chater, 94                   The Commissioner argues that the education
F.3d 34, 37 (2d Cir. 1996) (quoting                          documents are “in part” and “to some extent”
Echevarria v. Secretary of HHS, 685 F.2d                     duplicative or cumulative. (Id. at 28.)
751, 755 (2d Cir. 1982)). The Commissioner                   However, the Court cannot conclude that the
is required to develop a complete medical                    excluded evidence is “largely identical” to
record before making a disability                            reports the ALJ did consider. Zabala, 595
determination, 20 C.F.R. § 404.1512(d)-(f)                   F.3d at 409; see also Greek, 802 F. 3d at 376
(1995), and that requirement exists even                     (stating that Zabala dealt with the
when, as here, the claimant is represented by                circumstance in which an ALJ failed to
counsel, id. (citing Perez, 77 F.3d at 47).                  consider a second, virtually identical opinion
                                                             by the same treating physician).
    First, as plaintiff points out (Pl. Mem. at
31-32), the ALJ, in support of her decision,                     The lack of psychotherapy notes also
made numerous references to materials that                   implicates the ALJ’s decision to give Ms.
were not in the record. (See e.g., plaintiff’s               Knapper’s findings little weight. 12
IEP at AR 27, 30-31.) Although the                           Therefore, the ALJ should have sought and
Commissioner points to the fact that these                   reviewed these notes which may have
materials were submitted to the Appeals                      impacted her determination regarding the
Council (Def. Mem. at 23), the Second                        weight to be given to Ms. Knapper’s findings.
Circuit has held that, after the Appeals                     See Shaw, 221 F.3d at 134 (holding that the
Council denies review, the court’s review                    ALJ violated its duty to develop the factual
“focuses on the ALJ’s decision.” Lesterhuis                  record after claiming that plaintiff presented
v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015); see               no     evidence      of    disability,   while
also Perez, 77 F.3d at 44 (holding that, after               simultaneously discounting the medical
the Appeals Council denies review, the ALJ’s                 opinion of his treating physician); see also
decision is the final decision subject to                    Schaal, 134 F.3d at 505 (“[E]ven if the
judicial review).                                            clinical findings were inadequate, it was the
                                                             ALJ’s duty to seek additional information
    The Commissioner claims that, even if it                 from [the treating physician] sua sponte.”).
had a duty to obtain the documents, there is                 Moreover, the ALJ did not claim that these
no “basis to remand the case” because the                    notes were unnecessary when denying
materials would have been cumulative of the                  plaintiff’s disability claim and, given these
existing record. (Def. Mem. at 28.) Although                 circumstances, this Court will not accept
the Commissioner argues that there was only                  “these post hoc rationalizations for agency

consider these issues in the context of the fully            is particularly relevant to adaptive functioning deficit
developed record. See Bros. v. Colvin, 233 F. Supp.          . . . . Most importantly, perhaps, is the substantial
3d 320, 328 (N.D.N.Y. 2017) (finding it critical that        evidence . . . showing that, despite the Commissioner's
the ALJ did not address the fact that plaintiff had a        characterization, plaintiff does not and cannot live
learning disability and attended special education           independently”).
classes); see also Geil v. Colvin, No. 14-CV-6463,
                                                             12
2015 WL 9217026, *9 (W.D.N.Y. Dec. 16, 2015)                   The ALJ noted: “Ms. Knapper’s ‘findings’ are not
(“The record is replete with evidence of plaintiff's         corroborated by objective evidence in the case record.
need for special education classes and such evidence         Ms. Knapper has not provided any of her office visit
                                                             notes.” (AR 34.)

                                                        19
                      ***

Plaintiff is represented by Rezwanul Islam of
the Nassau/Suffolk Law Services Committee
Inc., 1 Helen Keller Way, 5th Floor,
Hempstead, New York 11550.               The
Commissioner is represented by Assistant
United States Attorney Megan Jeanette
Freismuth of the U.S. Attorney’s Office, 610
Federal Plaza, Central Islip, New York
11722.




                                                21
